Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-10 are now pending and subsequently allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Ellsworth on 10/12/2021.
The application has been amended as follows: 

(a) Replace claim 1 in its entirety with the following new claim 1: --A method for requesting remote unlocking of an electronic lock controlling access to a physical space, the method being performed in a user device and comprising:
receiving user input to transmit a control message to an access controller to trigger an alert signal by a specific electronic lock, wherein the access controller is located remotely from the specific electronic lock;
sending the control message to the access controller, the control message comprising user authentication information, the control message causing the access controller to trigger the specific electronic lock to emit the alert signal, wherein the alert signal is a light signal; and

(b) Replace claim 9 in its entirety with the following new claim 9: -- A user device for requesting remote unlocking of a physical space controlled by an electronic lock, the user device comprising:
a processor; and
a memory storing instructions that, when executed by the processor cause the user device to:
receive user input to transmit a control message to an access controller to trigger an alert signal by a specific electronic lock, wherein the access controller is located remotely from the specific electronic lock, wherein the alert signal is a light signal;
send the control message to the access controller, the control message comprising user authentication information, the control message causing the access controller to trigger the specific electronic lock to emit the alert signal; and
send an unlock message to the access controller comprising the user authentication information after receiving an unlock user input from the user to unlock the specific electronic lock, in order to unlock the specific electronic lock.--
(c) Replace claim 10 in its entirety with the following new claim 10: --A non-transitory computer-readable medium comprising a computer program stored thereon for requesting remote unlocking of a physical space controlled by an electronic lock, the computer program comprising computer program code which, when run on an user device, causes the user device to:

send the control message to the access controller, the control message comprising user authentication information, the control message causing the access controller to trigger the specific electronic lock to emit the alert signal, wherein the alert signal is a light signal; and
send an unlock message to the access controller comprising the user authentication information after receiving an unlock user input from the user to unlock the specific electronic lock, in order to unlock the specific electronic lock.--

Reasons for Allowance
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim ?, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim(s), for example, claim 1 now provides for: “A method for requesting remote unlocking of an electronic lock controlling access to a physical space, the method being performed in a user device and comprising:
receiving user input to transmit a control message to an access controller to trigger an alert signal by a specific electronic lock, wherein the access controller is located remotely from the specific electronic lock;
sending the control message to the access controller, the control message comprising user authentication information, the control message causing the access controller to trigger the specific electronic lock to emit the alert signal, wherein the alert signal is a light signal; and
sending an unlock message to the access controller comprising the user authentication information after receiving an unlock user input from the user to unlock the specific electronic lock, in order to unlock the specific electronic lock.”
Claims 9 & 10 are similarly worded and are allowed for similar reasoning.
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a remote unlocking method, user device or computer program, as set forth, in the independent claims, 1, 9 & 10, respectively.

Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 9 & 10.
Moreover, since claims 2-8 depend from and further limit the allowable subject matter of independent claim 1, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
October 12, 2021